Exhibit 99(b) Page 1 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS AND NINE MONTHS ENDED JANUARY 29, 2, 2011 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales January 29, January 30, % Over January 29, January 30, (Under) Net sales $ % % 100.0 % Cost of sales % % 84.0 % Gross profit % % 16.0 % Selling, general and administrative expenses % % 9.9 % Restructuring expense - 7 ) % % 0.0 % Income from operations ) % % 6.0 % Interest expense ) % % 0.4 % Interest income ) ) % ) % ) % Other expense 83 28 % % 0.1 % Income before income taxes ) % % 5.6 % Income taxes* % % 16.6 % Net income $ ) % % 4.7 % Net income per share-basic $ $ ) % Net income per share-diluted $ $ ) % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % NINE MONTHS ENDED Amounts Percent of Sales January 29, January 30, % Over January 29, January 30, (Under) Net sales $ % % 100.0 % Cost of sales % % 83.7 % Gross profit % % 16.3 % Selling, general and administrative expenses % % 9.3 % Income from operations ) % % 7.0 % Interest expense ) % % 0.4 % Interest income ) ) % ) % ) % Other expense % % 0.1 % Income before income taxes ) % % 6.6 % Income taxes* ) N.M. ) % 2.1 % Net income $ ) % % 6.5 % Net income per share-basic $ $ ) % Net income per share-diluted $ $ ) % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % Adjusted Effective Income Tax Rate(1) % % * Percent of sales column for income taxes is calculated as a % of income before income taxes. (1) See page 8 for reconciliation to the GAAP effective income tax rate. Page 2 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS JANUARY 29, 2012, JANUARY 30, 2, 2011 Unaudited (Amounts in Thousands) Amounts Increase January 29, January 30, (Decrease) * May 1, Dollars Percent Current assets Cash and cash equivalents $ ) ) % Short-term investments 54.2 % Accounts receivable 30.2 % Inventories 24.6 % Deferred income taxes 834.8 % Assets held for sale 45 ) ) % 75 Income taxes receivable - ) ) % 79 Other current assets 65.8 % Total current assets 22.6 % Property, plant & equipment, net ) ) % Goodwill - 0.0 % Deferred income taxes 195.2 % Other assets ) ) % Total assets $ 15.4 % Current liabilities Current maturities of long-term debt $ - 0.0 % Line of credit - 100.0 % - Accounts payable - trade 37.2 % Accounts payable - capital expenditures 15 ) ) % Accrued expenses 27.2 % Accrued restructuring 40 71 ) ) % 44 Deferred income taxes - - - 0.0 % 82 Income taxes payable - current ) ) % Total current liabilities 32.9 % Income taxes payable - long-term 2.7 % Deferred income taxes 37 5.9 % Long-term debt , less current maturities ) ) % Total liabilities 15.9 % Shareholders' equity 15.2 % Total liabilities and shareholders' equity $ 15.4 % Shares outstanding ) ) % *Derived from audited financial statements. Page 3 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JANUARY 29, 2, 2011 Unaudited (Amounts in Thousands) NINE MONTHS ENDED Amounts January 29, January 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) ) (Gain) loss on sale of equipment ) 15 Foreign currency exchange (gains) losses ) 33 Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) Other assets ) 13 Accounts payable-trade ) ) Accrued expenses (1 ) ) Accrued restructuring (4 ) ) Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment 27 Purchase of short-term investments ) ) Proceeds from the sale of short-term investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit - Payments on lines of credit ) - Payments on long-term debt ) ) Payments on vendor-financed capital expenditures - ) Proceeds from common stock issued Common stock shares repurchased ) - Debt issance costs ) ) Excess tax benefit related to stock-based compensation 39 Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents 68 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Free Cash Flow (1) $ ) $ (1) Free Cash Flow reconciliation is as follows: FY 2012 FY 2011 A) Net cash provided by operating activities $ $ B) Minus:Capital Expenditures ) ) C) Add: Proceeds from the sale of equipment 27 D) Minus:Payments on vendor-financed capital expenditures - ) E) Add: Excess tax benefit related to stock-based compensation 39 F) Effects of exchange rate changes on cash and cash equivalents 68 $ ) $ Page 4 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED JANUARY 29, 2, 2011 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales January 29, January 30, % Over January 29, January 30, Net Sales by Segment (Under) Mattress Fabrics $ 24.0 % % 54.2 % Upholstery Fabrics 8.7 % % 45.8 % Net Sales $ 17.0 % % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 11.1 % % 16.4 % Upholstery Fabrics ) % % 15.4 % Subtotal 3.3 % % 16.0 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ 10.7 % % 6.4 % Upholstery Fabrics 5.4 % % 10.6 % Unallocated Corporate expenses 7.6 % % 1.6 % Selling, General and Administrative expenses 7.6 % % 9.9 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ 11.3 % % 10.1 % Upholstery Fabrics ) % % 4.8 % Unallocated corporate expenses ) ) 7.6 % ) % ) % Subtotal ) % % 6.0 % Restructuring and related charges - (7
